DETAILED ACTION
Acknowledgements
The amendment filed 8/10/2022 is acknowledged.
Claims 1-2, 4-5, 7-12 and 14-20 are pending.
Claims 1-2, 4-5, 7-12 and 14-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-2, 4-5, 7, 9, 11-12, 14-15, 17 and 19-20 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is applicant’s position that claims 1 and 11 are more than an abstract idea because “different features that are performed at different structures of the robot, such as microphone, a display or speaker and a controller,” Examiner respectfully disagrees.
The claim(s) recite(s) user authentication.  Specifically, the claims recite “receiving…a payment command from a user…; providing… a request for speech…to the user…; receiving… speech data…; performing user authentication by…comparing the analyzed speech data of the security code with…a stored voice of the user…”, which is “managing interactions between people” within the “certain methods of organizing human activity” and Mental process grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).
 This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of robot (including microphone, display, speaker, and controller) merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing user speech with the stored data.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The additional elements of using robot (including microphone, display, speaker, and controller) to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user authentication. “receiving, by a microphone (MIC) of the robot, a payment command from a user…; providing, by a display or a speaker of the robot, a request for speech…to the user…; receiving, by the MIC of the robot, speech data…; performing user authentication by a controller of the robot, by…comparing the analyzed speech data of the security code with…a stored voice of the user…”, These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user authentication. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).
The rejection maintains.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
Applicant asserts “Puehse does not teach receiving, by the MIC of the robot, speech data of the security code from the user directly within a predetermined time.”  Examiner respectfully disagrees.
Puehse ¶0104 discloses “performed by receiving a speech segment from the user and analysing the speech segment to locate identifying information in the speech segment...” where the “speech segment” is mapped to the “security code”.  Therefore, Puehse teaches the limitation. 
Applicant argues “Schultz does not teach providing, by a display or a speaker of the robot, a request for speech of a security code to the user directly from the robot,”.  Examiner respectfully disagrees.
Puehse Fig. 2 and ¶0094 discloses a robot. Schultz ¶0082 discloses “In FIG. 4G, the authentication procedure continues with the biometric authenticator rendering a security and/or authentication command to the user interface 405. The command 436 is a request for the user to utter their identifier (e.g., employee identifier, guest identifier, security identifier) for capture by a microphone of the mobile device 403.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Method for Facilitating a Transaction using a Humanoid Robot of Puehse et al. by adding the feature of requesting a user voice input in accordance with the teaching of Schultz et al.. This modification enables Puehse et al.’s system to conduct user voice authentication which is a user friendly and strong authentication method. (Schultz, ¶0001 and ¶0073). Therefore, Puehse in view of Schultz teaches the limitation.
Applicant further argues “Schultz also does not teach performing user authentication, by a controller of the robot, by comparing the analyzed speech data of the security code with the security code.” Examiner respectfully disagrees.
Puehse Fig. 2 and ¶0094 discloses a robot. Schultz ¶0028 discloses “the biometric authenticator 103 may generate a message at the user interface of the device 101a for requesting the user to provide biometric data response input per an authentication process. The message may be a request for the user to utter a security code or password, …” and ¶0029 discloses “Once the response input biometric data is gathered- e.g., voice and facial expression data, the biometric authenticator 103 analyzes such data using various data recognition techniques. For example, the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment. Hence, the correlation is based on a comparing and/or recognizing of a first and second set of biometric data. When a match is found to within a predetermined threshold, the corresponding user profile associated with the biometric data 107b is also determined accordingly.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Method for Facilitating a Transaction using a Humanoid Robot of Puehse et al. by adding the feature of voice authentication in accordance with the teaching of Schultz et al.. This modification enables Puehse et al.’s system to conduct user voice authentication which is a user friendly and strong authentication method. (Schultz, ¶0001 and ¶0073). Hence, Puehse in view of Schultz teaches the limitation.
With respect to applicant’s argument “The combination of Puehse and Schultz does not teach the specifically claimed features of independent claim 1 relating to the receiving a payment command,” Examiner respectfully disagrees.
Puehse ¶0042 discloses “Where the session initiation instruction comprises a verbal command, the session initiation instruction may be received through a listening device. The listening device may be one or more receivers, microphones or probes.” and ¶0044 discloses “After the direction of the verbal command has been determined, the humanoid robot may turn to face the user(112).”  Therefore Puehse teaches the limitation “receiving, by a microphone (MIC) of the robot, a payment command from a user while moving relative to the user;”
Applicant also argues that “Puehse, Schultz and Morita do not teach or suggest the following features of independent claim 11: a controller configured to, upon receiving a payment command from the user directly, provide a request for speech of the security code to the user directly, and perform user authentication by comparing speech data of the security code with the security code and comparing the speech data with a stored voice of the user when the MICs receives speech data of the security code from the user directly”.  For the similar responses provided above to the claim 1 argument, Puehse in view Schultz teaches the limitation.  See pages 11-12 of this Office Action for detail on the rejection. 
The rejection maintains.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-2, 4-5, and 7-10 are directed to a method and claims 11-12 and 14-20 are directed to machine.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) user authentication.  Specifically, the claims recite “receiving…a payment command from a user…; providing… a request for speech…to the user…; receiving… speech data…; performing user authentication by…comparing the analyzed speech data of the security code with…a stored voice of the user…”, which is “managing interactions between people” within the “certain methods of organizing human activity” and Mental process grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for user authentication. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of robot (including microphone, display, speaker, and controller) merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing user speech with the stored data.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 11-12 and 14-20 are machine claims that are used to perform the method claims 1-2, 4-5, and 7-10 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing the user speech with the stored data.  This only uses the processor or computer system to automate or implement the abstract idea of performing user authentication.  Dependent claims 2, 12 and 16 describe security code.  Dependent claims 4-5, 9-10, 14-15 and 19-20 describe authentication.   Dependent claims 7-8 and 17-18 describe speech request.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing the user speech with the stored data.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a robot (including microphone, display, speaker, and controller) as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 7-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 1 recites “receiving, by a microphone (MIC) of the robot, a payment command from a user while moving relative to the user;”  This renders claim 1 indefinite because it is unclear to one of skilled in the art that the manner of “while moving relative to the user”.
	Similarly, claim 11 recites “a support part disposed below the body to support the body and move the body about a user;” This renders claim 11 indefinite because it is unclear to one of skilled in the art that the manner of “move the body about a user”.
Dependent claims 2, 4-5, 7-10, 12, and 14-20 are also rejected as each depends from claims 1 or 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170213268A1 (“Puehse et al.”) in view of US Application Publication US20130227651A1 (“Schultz et al.”).

Regarding claim 1, Puehse et al. teaches:
receiving, by a microphone (MIC) of the robot, a payment command from a user while moving relative to the user; (Fig. 2 item 206; ¶¶0042-0044, ¶0095)
receiving, by the MIC of the robot, speech data of the security code from the user directly within a predetermined time; and (¶0104)
performing user authentication, by a controller of the robot, by analyzing the received speech data of the security code, and comparing the analyzed speech data of the security code with a stored voice of the user. (¶¶0104-0113)
Puehse et al. does not disclose explicitly:
providing, by a display or a speaker of the robot, a request for speech of a security code to the user directly from the robot;
performing user authentication, by a controller of the robot, by comparing the analyzed speech data of the security code with the security code, 
However, Schultz et al. discloses:
providing, by a display or a speaker of the robot, a request for speech of a security code to the user directly from the robot;  (Fig. 3B item 313; Fig. 4G item 436; ¶¶0027-0028, ¶0082)
performing user authentication, by a controller of the robot, by comparing the analyzed speech data of the security code with the security code, (Figs. 1-2, 3B item 315; ¶¶0028-0030)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Method for Facilitating a Transaction using a Humanoid Robot of Puehse et al. by adding the feature of requesting a user voice input in accordance with the teaching of Schultz et al.. This modification enables Puehse et al.’s system to conduct user voice authentication which is a user friendly and strong authentication method. (Schultz et al., ¶0001 and ¶0073)

Regarding claim 11, Puehse et al. teaches:
A robot, comprising: (Fig. 2; ¶0094)
a body having an internal accommodation space formed therein; (Fig. 2 item 204; ¶0094)
a support part disposed below the body to support the body and move the body about a user; (Fig. 2 item 202; ¶0044 and ¶0094)
a display configured to display an image or a security code; (Fig. 2 items 212 and 214; ¶0094)
a head disposed on the body, the head having a front surface on which the display is disposed; (Fig. 2 item 206; ¶0095)
a voice input unit comprising a plurality of microphones (MICs) configured to receive a voice signal; and (Fig. 2 item 206; ¶0095)
a controller configured to, (¶¶0031-0032 and ¶0102)
upon receiving a payment command from the user directly, (Fig. 2 item 206; ¶¶0042-0044, ¶0095 and ¶0102)
receive speech data on the security code from the user, and (¶0104)
perform user authentication by comparing the speech data with a stored voice of the user when the MICs receives speech data of the security code from the user directly. (¶¶0104-0113)

Puehse et al. does not disclose explicitly:
provide a request for speech of a security code to the user directly, 
perform user authentication by comparing the speech data of the security code with the security code
However, Schultz et al. discloses:
provide a request for speech of a security code to the user directly, (Fig. 3B item 313; ¶¶0027-0028)
perform user authentication by comparing the speech data of the security code with the security code (Figs. 1-2, 3B item 315; ¶¶0028-0030)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Method for Facilitating a Transaction using a Humanoid Robot of Puehse et al. by adding the feature of requesting a user voice input in accordance with the teaching of Schultz et al.. This modification enables Puehse et al.’s system to conduct user voice authentication which is a user friendly and strong authentication method. (Schultz et al., ¶0001 and ¶0073)

Regarding claims 2 and 12, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
before the providing a request for speech of the security code: (¶0028)
generating the security code in a random manner, and (¶0028)
providing the security code to the user by the display or the speaker of the robot. (Fig. 4C; ¶¶0027-0028)

Regarding claims 4 and 14, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Puehse et al. further discloses: 
wherein the performing user authentication comprises: (¶¶0104-0113)
performing voice recognition preprocessing with respect to the received speech data; (¶¶0104-0113)
Schultz et al. discloses:
analyzing an intention of the preprocessed speech data; and  (¶¶0028-0030)
determining whether the analyzed speech data of the security code matches the security code. (¶¶0028-0030)

Regarding claims 5 and 15, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Puehse et al. further discloses:
comparing the preprocessed speech data with stored user voice data to determine whether the preprocessed speech data matches the user voice data. (¶¶0104-0113)

Regarding claim 16,  Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the security code is provided to the user acoustically. (¶0083)

Regarding claims 7 and 17, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the providing a request for speech of the security code further comprises making a request for a secret motion. (¶0028 and ¶0085)

Regarding claims 8 and 18, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the secret motion and the security code are preset. (Fig. 4G item 436; ¶0084)

Regarding claims 9 and 19, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the performing user authentication comprises:
acquiring the secret motion provided by the user in a form of image data; (¶0028, ¶0085)
acquiring the security code spoken by the user in a form of speech data; and (¶0028, ¶0085)
determining whether the secret motion matches a motion of the image data by performing motion recognition based on the image data, and (Fig. 1, ¶0029, ¶0084)
determining whether the speech data of the security code matches the preset security code. (Fig. 1, ¶0029, ¶0084)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170213268A1 (“Puehse et al.”) in view of US Application Publication US20130227651A1 (“Schultz et al.”), and in further view of US Grant Publication US7310814B2 (“Morita et al.”).

Regarding claims 10 and 20, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. discloses:
determining whether the user authentication fails and (¶0030)
upon determining that the user authentication is failed, terminating an operation for a payment request. (¶0030)
Puehse et al. and Schultz et al. do not disclose explicitly:
determining whether the user authentication is repeatedly performed a predetermined number of times; and 
authentication fails is user authentication is repeatedly performed a predetermined number of times or more, 
However, Morita et al. discloses:
determining whether the user authentication is repeatedly performed a predetermined number of times; and (Fig. 4 items S307-S308; col 7 ln 42-47)
authentication fails is user authentication is repeatedly performed a predetermined number of times or more, (Fig. 4 items S307-S308; col 7 ln 42-47)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Puehse et al. and Schultz et al. by adding the predetermined number of authentication attempt in accordance with the teaching of Morita et al.. This modification provides better user authentication experience by allowing user to authenticating for a predetermined number of times should there is a need.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685